EX-16.1 Stan Jeong-Ha Lee, CPA 2160 North Central Rd Suite 203 * Fort Lee * NJ 07024 P.O. Box 436402* San Diego * CA 92143-6402 619-623-7799 * Fax 619-564-3408 * stan2u@gmail.com August 29, 2013 Securities and Exchange Commission Office of the Chief Accountant treet, N.E. Washington, DC 20549-7561 Commissioners: We have read the paragraphspertaining to Stan Jeong-Ha Lee, CPA, included in Item 4.01 of Form 8-K datedAugust 29, 2013,ofPremiere Opportunities Group, Inc ("the Company),to be filed with theSecuritiesand ExchangeCommission and are in agreement with the statements concerning our firm in those paragraphs. Sincerely, /s/ Stan Jeong-Ha Lee, CPA Stan Jeong-Ha Lee, CPA
